Citation Nr: 0934765	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  00-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the Veteran filed a timely substantive appeal to 
a March 2001 statement of the case regarding claims for an 
earlier effective date for a grant of service connection for 
fibromyalgia and a left knee disability.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for residuals of a 
cholecystectomy.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.

5.  Entitlement to service connection for hiatal hernia.

6.  Entitlement to service connection for gastritis.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for retinopathy.

9.  Entitlement to service connection for uveitis.

10.  Entitlement to service connection for ptosis.

11.  Entitlement to service connection for heel spurs.

12.  Entitlement to service connection for genu varum.

13.  Entitlement to service connection for infection of 
throat, nose and sinuses, and for hay fever, to include as 
due to undiagnosed illness.

14.  Entitlement to an initial evaluation in excess of 20 
percent for fibromyalgia, from December 3, 1996.

15.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability, from February 18, 1997.

16.  Entitlement to an initial compensable evaluation for 
chondromalacia patella of the right knee.

17.  Entitlement to an initial compensable evaluation for 
hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Joseph A. Florio, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 
1984, and from November 1990 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating decision dated June 2000, the RO granted service 
connection for fibromyalgia, and for a left knee disability.  
A 20 percent rating was assigned for fibromyalgia, effective 
December 3, 1996, and a 10 percent rating was assigned for a 
left knee disability, effective February 18, 1997.  In 
addition, this rating decision denied service connection for 
the remaining issues listed on the cover page of this 
decision.  

This case was previously before the Board in June 2004 at 
which time it was remanded for additional development of the 
record and to ensure due process.  By decision dated April 
2007, the Board concluded that the Veteran had not filed a 
timely notice of disagreement concerning the issues of the 
effective dates of the awards of service connection for 
fibromyalgia and a left knee disability.  In addition, the 
Board denied service connection for a number of issues and 
remanded others for additional development.  

The Veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2008 decision, the Court found that the Veteran had filed a 
timely notice of disagreement with that part of the June 2000 
rating action that assigned effective dates for the grant of 
service connection for fibromyalgia and a left knee 
disability.  The Court then noted that the Board had not made 
any findings concerning whether the Veteran had filed a 
timely substantive appeal as to these matters.  Thus, this 
matter has been recharacterized as set forth on the cover 
page.  The Court also vacated the claims for increased 
ratings for fibromyalgia and a left knee disability.  

The Board notes that its April 2007 decision granted service 
connection for a right knee disability and for hearing loss 
in the right ear.  The Court affirmed those parts of the 
Board's decision that denied service connection for myopia, 
hearing loss in the left ear, a bilateral ankle disability, 
and allergic dermatitis.  The Court also affirmed the Board's 
denial of the claims for an increased rating for phimosis 
with circumcision and for hepatomegaly.  

By rating action dated March 2009, the RO granted service 
connection for plantar fasciitis.  

Accordingly, this decision is limited to the issues set forth 
above.

The issues of entitlement to an effective date for an award 
of service connection for fibromyalgia, prior to December 3, 
1996; entitlement to an effective date for an award of 
service connection for a left knee disability, prior to 
February 18, 1997; entitlement to service connection for 
uveitis; entitlement to an initial evaluation in excess of 20 
percent for fibromyalgia, from December 3, 1996; entitlement 
to an initial evaluation in excess of 10 percent for a left 
knee disability, from February 18, 1997; entitlement to an 
initial compensable evaluation for a right knee disability; 
and entitlement to an initial compensable evaluation for a 
right knee disability and hearing loss in the right ear are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  A statement of the case issued March 19, 2001 addressed 
the issues of an increased rating for fibromyalgia, from 
December 3, 1996, and an increased rating for a left knee 
disability from February 18, 1997.

2.  The Veteran's substantive appeal concerning these issues 
was received on May 9, 2001.

3.  The service treatment records are negative for complaints 
or findings pertaining to gall bladder disease, pancreatitis, 
gastroesophageal reflux disease or a hiatal hernia.

4.  Pancreatitis was initially documented years following 
service, and there is no competent medical evidence 
establishing it is related to service.  

5.  The Veteran underwent a cholecystectomy in 1997, and 
there is no competent medical evidence linking the Veteran's 
gall bladder disease to service.

6.  Gastroesophageal reflux disease was first shown many 
years after service, and there is no clinical evidence 
demonstrating that it is related to service.  

7.  A hiatal hernia was initially demonstrated many years 
after service, and there is no competent medical evidence 
linking it to service.  

8.  The Veteran was treated for gastritis on one occasion 
during service.  This was acute and transitory and resolved 
without residual disability.

9.  Gastritis was first demonstrated years following the 
Veteran's discharge from service, and there is no clinical 
evidence showing it is related to service.  

10.  Diabetes mellitus was documented several years after 
service, and there is no competent medical evidence linking 
it to service.  

11.  Ptosis was initially demonstrated following service, and 
there is no clinical evidence linking it to service.

12.  The service treatment records are negative for 
complaints or findings of retinopathy.

13.  Retinopathy was first documented many years after 
service, and there is no competent medical evidence to link 
it to service.

14.  The competent medical evidence establishes that 
bilateral heel spurs were present in service.  

15.  Genu varum, if present, did not increase in severity 
during service.  

16.  Clear and unmistakable evidence shows that hay fever was 
present prior to service.

17.  Clear and unmistakable evidence shows that hay fever was 
not caused by service or aggravated beyond normal 
progression.

18.  There is no competent medical evidence establishing that 
a chronic infection of the nose, throat and sinuses is 
related to service.


CONCLUSIONS OF LAW

1.  The Veteran's substantive appeal concerning the issues of 
entitlement to an increased rating for fibromyalgia, from 
December 3, 1996, and for an increased rating for a left knee 
disability, from February 18, 1997, was timely.  U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2008).

2.  Pancreatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

3.  Residuals of a cholecystectomy were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

4.  Gastritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(b) (2008).

5.  Gastroesophageal reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

6.  Hiatal hernia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

7.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

8.  Ptosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

9.  Retinopathy was not incurred or aggravated by service, 
nor is it proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2008).

10.  Bilateral heel spurs were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).

11.  Genu varum was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(c) (2008).

12.  An infection of the throat, nose and sinuses, and hay 
fever, were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§ 3.303(b), 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In an August 2004 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
March 2006 letter advised the Veteran of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA and private medical records, the 
reports of VA examinations, and the Veteran's testimony at a 
hearing before a Veterans Law Judge. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Timeliness of substantive appeal 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeals to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
the agency of original jurisdiction mails the statement of 
the case to the appellant, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).

By rating decision dated June 2000, the RO, in pertinent 
part, granted service connection for fibromyalgia and a left 
knee disability.  The RO assigned December 3, 1996 as the 
effective date for the award of service connection for 
fibromyalgia, and February 18, 1997 as the effective date for 
the award of service connection for a left knee disability.  
In August 2000, the Veteran submitted a statement in which he 
indicated he was appealing all issues listed in the June 2000 
rating action.  In its December 2008 decision, the Court 
found that this constituted a notice of disagreement as to 
the effective date of the award of service connection.  The 
Court directed that the Board consider whether the Veteran 
had filed a timely substantive appeal.  The RO issued a 
statement of the case in March 2001 that addressed, among 
other issues, the claims for increased ratings for 
fibromyalgia and a left knee disability.  In May 2001, the VA 
received a substantive appeal that, addressed other issues, 
but the Veteran stated that he "disagrees with [VA] denial 
of service connection for all conditions claimed by veteran, 
and disagree with [VA] denial of increased compensation for 
conditions which veteran testifies are severe and warrant 
increase in compensation..."  

The Board concludes that this statement constitutes a 
substantive appeal regarding the claims for an earlier 
effective date for the grant of service connection for 
fibromyalgia and a left knee disability.  



	II.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Pancreatitis, residuals of a cholecystectomy, 
gastroesophageal reflux disease, gastritis and hiatal hernia 

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings.  During a 
hearing before a Veterans Law Judge in July 2003, the Veteran 
testified that he was seen for stomach problems while he was 
in service.  He asserts he was told it was diarrhea.  During 
his first period of service, the Veteran was seen in May 1978 
for a viral syndrome with diarrhea.  The service treatment 
records from his second period of active duty disclose that 
the Veteran was seen in June 1991 and complained of abdominal 
pain and diarrhea for three days.  He stated he had four to 
five loose, watery stools daily.  There was no vomiting.  He 
indicated he had abdominal cramps after meals, followed by 
diarrhea.  Following an examination, the assessment was 
gastritis.  Pepto Bismol and a liquid diet were prescribed.  

When examined by the VA in January 1995, the Veteran related 
that he began to have alternating diarrhea and constipation 
in March 1991.  He claimed when the diarrhea was severe, he 
had mild rectal bleeding.  

The Veteran underwent a cholecystectomy in July 1997.  A CT 
scan of the abdomen in March 1998 revealed findings 
consistent with pancreatitis.  An esophagogastroduodenoscopy 
in March 1998 revealed mild gastritis and hiatal hernia, and 
one in May 1998 showed gastroesophageal reflux disease.  

On VA general surgical examination in May 2006, it was 
reported that the Veteran was diagnosed with gastritis with 
epigastric distress in 1992.  The Veteran stated he continued 
to have vague discomfort in the epigastric area, and added 
that he had been found to have a hiatal hernia and esophageal 
reflux with gastritis in 2001.  The diagnosis was gastritis, 
service-connected.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  With the exceptions of a viral syndrome with 
diarrhea in 1978, and the episode of gastritis in 1991, the 
service treatment records are otherwise negative for 
pertinent gastrointestinal complaints or findings.  The 
abdomen and viscera were evaluated as normal on the 
separation examination in September 1991.  

VA outpatient treatment records show that an abdominal 
sonogram was done in August 1994.  The pertinent clinical 
history involved abnormal liver function tests.  The sonogram 
revealed that the pancreas was normal, and the gall bladder 
was free of gallstones.  

The Veteran was afforded a VA general surgical examination in 
January 1995.  The pertinent diagnosis was that the Veteran 
had no abnormality of the gall bladder or pancreas.  

When he was seen in a VA outpatient treatment clinic in June 
1997 for follow-up and scheduling of an elective 
cholecystectomy for symptomatic cholelithiasis, it was 
reported that the Veteran had about an eight-month history of 
mid-epigastric pain.  

The Veteran was again examined by the VA in February 2009.  
The claims folder and medical records were reviewed.  The 
examiner noted that an esophagogastroduodenoscopy in May 1998 
found gastroesophageal reflux disease and a history of hiatal 
hernia.  The examiner commented that these conditions were 
discovered many years after service, and there was no mention 
of them in service.  Thus, it was concluded that 
gastroesophageal reflux disease and hiatal hernia were not 
caused or aggravated by service.  Similarly, the examiner 
observed that the Veteran's gall bladder problem originated 
many years after service.  He further pointed out that the 
Veteran was found to have pancreatitis in 1998, while being 
worked-up for alcoholic liver disease.  He added that this 
did not occur in service.  The examiner opined that neither 
the Veteran's gall bladder disease nor pancreatitis was 
caused or aggravated by service.

The absence of any findings pertaining to gastritis for years 
following service suggests that the in-service symptoms were 
acute and transitory, and resolved without residual 
disability.  Similarly, there is no indication of treatment 
for pancreatitis, gall bladder disease, gastroesophageal 
reflux disease or hiatal hernia for many years after the 
Veteran's discharge from service.  There is no competent 
medical evidence of record linking these disorders to 
service.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the etiology of pancreatitis, the residuals of a 
cholecystectomy, gastritis, gastroesophageal reflux disease 
or hiatal hernia.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for these disabilities.  

B.  Diabetes mellitus 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  
Laboratory studies in January and February 1995 reveal that 
glucose was elevated.  An over-40 examination for the service 
department reveals that the Veteran was noted to have non-
insulin dependent diabetes that was treated with medication.  
A fasting blood sugar was elevated on a service department 
medical screening summary dated December 1996.  There was a 
notation that the Veteran was to follow-up with a private 
doctor about elevated glucose.  It was indicated that the 
Veteran needed a Medical Evaluation Board because of 
diabetes.  VA outpatient treatment records show that it was 
noted in July 1997 that the Veteran had non-insulin dependent 
diabetes mellitus, and that he was on medication for it.  

The Veteran stated on a VA examination in February 2000 that 
while being evaluated for an unrelated condition in 1992, he 
was diagnosed with elevated blood sugar.  He asserted the 
test was repeated, and that when his blood sugar was still 
high, he was placed on oral medication.  More recently, he 
had been put on insulin.  He again reported having had 
diabetes since 1992 on a VA examination in August 2002.  

When examined by the VA in May 2006, the Veteran claimed he 
had been diagnosed with diabetes mellitus in 1992.  He 
maintained he saw a physician for frequent urination.  He 
added he saw a podiatrist who suspected he had peripheral 
neuropathy.  When his regular physician fully evaluated him, 
he was found to be diabetic and started on medication.  

The evidence against the claim includes the medical evidence 
of record.  The service treatment records are negative for 
complaints or findings of diabetes mellitus.  

The Veteran was examined for diabetes mellitus by the VA in 
February 2009.  The examiner noted he reviewed the claims 
folder and medical records.  He observed that the Veteran was 
discharged from service in 1991 and was not diagnosed with 
diabetes until several years later.  He stated that the 
earliest entry he could find related to diabetes was in 2000.  
Following the examination, the diagnosis was diabetes 
mellitus.  The examiner concluded that the Veteran did not 
have diabetes in service or within one year following his 
separation from service.  Thus, he concluded that the 
Veteran's diabetes was not caused or aggravated by service.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the onset of diabetes.  The Board points out that 
the Veteran asserts he was put on medication for diabetes in 
1992, when he claims the condition was first diagnosed.  Yet, 
the only medication the Veteran stated he took on a 
quadrennial examination for the service department in August 
1993 was Advil.  He denied having had frequent urination.  As 
noted above, he claimed when diabetes was first diagnosed, 
that was the symptom he reported.  An examination of the 
endocrine system in August 1993 was normal, and a urinalysis 
was negative for sugar and albumin.  Thus, the Veteran's 
statements are not credible.  The only evidence supporting 
the Veteran's claim that diabetes mellitus was present in 
service or within one year thereafter consists of his 
statements.  Although he is competent to state his symptoms, 
he is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board acknowledges the VA examiner stated in February 
2009 that the earliest indication of diabetes is in 2000 and 
that, in fact, it was shown earlier.  The underlying 
conclusion, however, is still pertinent.  There is no 
clinical evidence of diabetes mellitus during service or 
within one year of the Veteran's discharge from service.  The 
medical opinion of record is predicated on a review of the 
claims folder, and the Board finds that it is of greater 
probative value than the Veteran's allegations regarding the 
onset and etiology of diabetes mellitus.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus.  

C.  Ptosis and retinopathy

Service connection is in effect for, among other 
disabilities, scar of the right cornea, due to foreign body.

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in 
Allen.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  This case predates the 
regulatory change.  Regardless, based upon the facts in this 
case, neither version is more favorable and the regulatory 
change does not impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings.  VA outpatient 
treatment records show that the Veteran was seen for ptosis 
in November 1998.  Following a VA examination of the eyes in 
February 2000, the diagnoses included early retinopathy of 
both eyes, and ptosis of the left upper eyelid.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  While the service treatment records disclose that 
the Veteran was treated on a few occasions for allergic 
conjunctivitis and blepharitis, there is no indication that 
he was seen for ptosis or retinopathy.  Clinical evaluations 
of the eyes and pupils on the separation examination in 
September 1991 were normal.  Ocular motility and an 
ophthalmoscopic examination were also normal.  

When ptosis of the left eye was first noted in November 1998, 
it was indicated that it was possible new onset, and possibly 
secondary to blepharitis.  

The Veteran was afforded a VA examination of the eyes in May 
2006.  Following the examination, the examiner indicted that 
no significant ptosis was noted in either eye.  He diagnosed 
moderate diabetic retinopathy, and concluded that it was more 
likely than not secondary to diabetes mellitus.  

Another VA examination of the eyes was conducted in February 
2009.  The examiner reviewed the claims folder and the 
medical records.  He opined that it was not likely that 
ptosis or diabetic retinopathy was caused or aggravated by 
service.  Although the Veteran alleges that retinopathy is 
due to his diabetes mellitus, since service connection is not 
in effect for that disability, there is no basis on which the 
claim may be granted.  

The medical findings on examination are of greater probative 
value than the Veteran's allegations regarding the etiology 
of his eye conditions.  The Board finds, accordingly, that 
the preponderance of the evidence is against the claim for 
service connection for ptosis or retinopathy.

D.  Heel spurs

Service connection is in effect for bilateral plantar 
fasciitis.  

The service treatment records from both periods of active 
duty are negative for complaints or findings relating to heel 
spurs.  The Veteran denied foot trouble on a report of 
medical history in September 1991.  On the separation 
examination in September 1991, the feet were evaluated as 
normal.  

VA outpatient treatment records show that the Veteran 
complained of left heel pain in October 1994.  The assessment 
was plantar fasciitis.  

When examined by the VA in January 1995, the Veteran related 
that after he returned from Saudia Arabia in 1991, he had 
some pain under his left heel.  He said he was treated, told 
he had a spur, and was prescribed insoles.  He claimed the 
problem had continued.  A clinical examination was negative.  
An X-ray study of the left calcaneus revealed a small spur.  

On VA orthopedic examination in January 1995, the Veteran 
stated he had been treated at a VA facility for what he said 
were heel spurs.

On a report of medical history for the service department in 
August 1993, the Veteran denied foot trouble.  An examination 
of the feet was normal.  While he reported a history of foot 
trouble on quadrennial examination in November 1996, a 
clinical evaluation of the feet was normal.  

The Veteran was afforded a podiatry examination by the VA in 
February 2000.  He reported symptoms involving the plantar 
left calcaneal region and in the course of the proximal 
aspect of the plantar fascia in the sole of the left foot 
dating to 1991 with well-defined post static dyskinesia.  The 
Veteran reportedly received three injections that reduced the 
symptom level.  The assessment was plantar fasciitis/plantar 
calcaneal heel spur, bilaterally.  

During a VA podiatry examination in May 2006, the Veteran 
reported a history of pain about the plantar calcaneal 
tubercle regions of both heels dating to 1990.  The 
assessments were plantar fasciitis and plantar calcaneal heel 
spur syndrome, bilaterally.  

The Veteran was again afforded a VA podiatry examination in 
February 2009.  He described having had many years of pain in 
the course of the plantar fascia and the plantar calcaneal 
tubercle regions affecting the soles of both feet.  The 
examination revealed the Veteran had tenderness about the 
plantar left, but not right, calcaneal tubercle region.  The 
pertinent diagnosis was plantar fasciitis, left heel more 
than right, at least as likely as not representing a 
continuity of complaint dating to service.  

In light of the medical conclusion, and resolving doubt in 
the Veteran's favor, the Board concludes that service 
connection for heel spurs is warranted.  

E.  Genu varum

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2008).  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 82-90 held in essence that 
a disease which is considered by medical authorities to be of 
familial (or hereditary) origin must, by its very nature, be 
found to have pre-existed a claimant's military service, but 
could be granted service connection if manifestations of the 
disease in service constitute aggravation of the condition.  
Moreover, while congenital or developmental defects, as 
opposed to diseases, could not be service-connected because 
they are not diseases or injuries under the law; if 
superimposed injury or disease occurred, the resultant 
disability might be service-connected.  Id.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence.  A VA podiatry 
examination in February 2000 noted that the Veteran had 
underlying genu varum.  

The evidence against the Veteran's claim includes the medical 
findings of record.  A June 2006 VA orthopedic examination 
noted that the Veteran had congenital genu varum.  When 
examined by the VA in February 2009, the examiner noted the 
Veteran had tibial varum, not genu varum, of the feet.  The 
diagnosis was tibial varum of hereditary/congenital origin, 
bilaterally.  The examiner commented that it was not caused 
by service and was not advanced beyond normal progression by 
service.

The only evidence supporting the Veteran's claim consists of 
his statements.  In contrast, while there are some medical 
records showing genu varum, the most recent VA examination 
showed that the Veteran had tibial varum.  In any event, 
there is no competent medical evidence showing that this 
condition increased in severity in service.  As noted above, 
the February 2009 medical opinion found that it had not.  
Accordingly, the Board concludes that the medical findings on 
examination are of greater probative value than the Veteran's 
allegations regarding the onset of his condition.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for service connection for genu varum.

F.  Infections of the throat, nose and sinuses, and hay 
fever, to include as due to undiagnosed illness 

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  A "qualifying chronic 
disability" has been defined to mean a chronic disability 
resulting from any of the following (or any combination of 
the following):  (1) an undiagnosed illness; (2) medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness the Secretary determines meets the criteria 
of a medically unexplained chronic multisymptom illnesses); 
or (3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i) (2007).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2007). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2007).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. § 
3.317(a)(4) (2008).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The evidence establishes that the veteran served in the 
Persian Gulf during the requisite time period.  

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  In addition, temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id.

On a report of medical history for the Reserves in October 
1974, occasional mild hay fever was noted under the 
physician's summary.  A clinical evaluation of the nose, 
sinuses and throat was normal.  No pertinent abnormalities 
were reported on the enlistment examination in August 1977.

The service treatment records from the Veteran's first period 
of service show that he was seen on a number of occasions for 
complaints including sore throat and cold.  The assessments 
included sore throat, viral syndrome, upper respiratory 
infection, and acute tonsillitis.  On the separation 
examination in May 1984, the nose, sinuses and throat were 
evaluated as normal.  

The Veteran was afforded an ear, nose and throat examination 
by the VA in March 1986.  The examination was within normal 
limits.  

On a report of medical history in July 1991, during the 
Veteran's second period of active duty, the examiner noted 
the Veteran had sinusitis and hay fever which were seasonal 
and without sequelae.  On examination in July 1991, the nose, 
sinuses and throat were normal.  The examiner noted chronic 
sinusitis/allergic rhinitis under the summary of defects.  
The Veteran reported sinusitis and hay fever on the report of 
medical history in September 1991, in conjunction with the 
separation examination.  When examined for separation in 
September 1991, the nose, sinuses and throat were normal.  

On Southwest Asia demobilization/redeployment examination in 
November 1991, the Veteran reported he had a cough or sinus 
infection.  

Following a VA examination for the nose and sinuses in May 
2006, the diagnosis was allergic rhinitis with episodes of 
recurrent sinusitis and recurrent nasal congestion.

The Veteran was again afforded a VA examination of the nose 
and sinuses in February 2009.  The examiner noted he reviewed 
the claims folder and the medical records.  The diagnoses 
were hay fever, allergy related, and chronic sinusitis, by 
history.  The examiner noted that on all entrance and 
discharge examinations, the physical examinations of the nose 
and sinuses were completely normal.  He stated that the hay 
fever or chronic infections of the throat, nose and sinuses 
did not present a chronic disability or result from an 
illness from chronic infections of the throat, nose and 
sinuses, as well as hay fever.  He observed that by the 
history, examinations, and laboratory tests, all pointed to 
the fact that the Veteran's hay fever and sinus problems were 
seasonal.  They were not debilitating or exist for six months 
or more.  He said most resolved with over-the-counter and/or 
simple cold or allergy medications.  Thus, he opined that the 
Veteran could have had seasonal allergies or sinus conditions 
whether he was in service or not.  He concluded that the 
examination did not support a finding that these conditions 
were related to, caused by, or aggravated by service.

Initially, it must be determined whether hay fever was 
present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 
(1994), the Court indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court added that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1) (2008).  

The medical evidence of record clearly and unmistakably shows 
that the Veteran had hay fever prior to service.  In this 
regard, the Board points out that the Veteran has never 
disputed this fact.  As noted above, he was found to have hay 
fever in 1974, at the time he entered the Reserves.  Thus, 
the Board concludes that there is clear and unmistakable 
evidence that hay fever was present prior to service.  

It must now be determined whether the preexisting disability 
was aggravated by service.  As discussed above, the law and 
regulation have been clarified, and VA must now show by clear 
and unmistakable evidence that the Veteran's preexisting 
disability was not aggravated by his service.  The Board 
acknowledges, as noted above, that the Veteran was treated 
for various complaints involving a sore throat during 
service.  The fact remains, however, that hay fever was not 
demonstrated during service.  

The opinion provided in February 2009 determined that the 
Veteran's symptoms in service were seasonal and concluded 
that the conditions were not related to service, and were not 
aggravated by service.  The only evidence supporting the 
Veteran's claim consists of his statements.  Although he is 
competent to state his symptoms, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Layno, 6 Vet. App. 465.  
In contrast, the medical opinion of record is predicated on a 
review of the claims folder, and the Board finds that it is 
of greater probative value than the Veteran's allegations 
regarding the relationship of infections of the throat, nose 
and sinuses to include hay fever, to service.  In addition, 
with respect to the allegation that the infection of the 
throat, nose and sinuses, and hay fever are due to 
undiagnosed illness, the Board points out that to the extent 
these conditions have been diagnosed, they represent known 
clinical diagnoses and, as such, are not subject to service 
connection under the provisions of 38 C.F.R. § 3.317.  The 
Board concludes, accordingly, that the preponderance of the 
evidence is against the claim.  


ORDER

Since the Veteran filed a timely substantive appeal to the 
March 2001 statement of the case regarding the claims for an 
earlier effective date for awards of service connection for 
fibromyalgia and a left knee disability, to this extent, the 
appeal is granted.

Service connection for residuals of a cholecystectomy, 
pancreatitis, gastroesophageal reflux disease, gastritis and 
hiatal hernia is denied.

Service connection for ptosis or retinopathy is denied.

Service connection for diabetes mellitus is denied.

Service connection for bilateral heel spurs is granted.

Service connection for genu varum is denied.

Service connection for infections of the throat, nose and 
sinuses, and for hay fever, to include as due to undiagnosed 
illness, is denied.


REMAND

In light of the determination that the Veteran filed a timely 
notice of disagreement and a timely substantive appeal 
regarding his claims for an earlier effective date for the 
award of service connection for fibromyalgia and a left knee 
disability, these matters, as well as the claims for 
increased ratings for these disabilities, must be adjudicated 
by the RO.  

With respect to the claim for service connection for uveitis, 
the Board notes that a November 1998 VA outpatient treatment 
report shows that he had recently had anterior uveitis, which 
had resolved.  On VA examination of the eyes in February 
2000, the diagnoses included recurrent anterior uveitis of 
unknown etiology, right eye.  VA examinations of the eyes in 
May 2006 and February 2009 show no diagnosis referable to 
uveitis.  

The Board notes that it has remanded the claim for opinions 
regarding the etiology of uveitis on two previous occasions.  
However, the requested opinions have not been provided.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board points out that its April 2007 decision 
granted service connection for a right knee disability and 
hearing loss in the right ear.  A May 2008 rating decision of 
the RO effectuated the Board's decision and assigned 
noncompensable evaluations for these disabilities.  In a 
statement dated February 2009, the Veteran disagreed with the 
evaluation assigned for his service-connected right knee 
disability and hearing loss in the right ear.  

Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  After the RO has issued the statement 
of the case, the claim should be returned to the Board only 
if the Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The Veteran should be afforded a VA 
eye examination, to determine the nature 
and etiology of any current eye 
disability.  All necessary tests should 
be performed.  The eye examiner is 
requested to provide an opinion 
concerning whether it is at least as 
likely as not that the Veteran has 
uveitis and, if so, whether it is related 
to service.  The rationale for any 
opinion expressed must be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

2.  The RO should address the claims for 
an effective date for an award of service 
connection for fibromyalgia, prior to 
December 3, 1996, and for an effective 
date for an award of service connection 
for a left knee disability, prior to 
February 18, 1997.  The underlying claims 
for an increased rating for these 
disabilities should be considered.  If 
the Veteran files a timely notice of 
disagreement, the RO should issue a 
statement of the case reflecting its 
adjudication of the claims for an earlier 
effective date.  In any event, the claims 
for an increased rating for fibromyalgia 
and a left knee disability should be 
returned to the Board.

3.  The RO should issue a statement of 
the case reflecting its adjudication of 
the issue of entitlement to an initial 
compensable evaluations for a right knee 
disability and hearing loss in the right 
ear.  The appellant should be afforded 
the appropriate period of time to 
respond.  If the Veteran submits a timely 
substantive appeal, the issue should be 
returned to the Board.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


